 

©

Case 1:18-cv-06681-NRB Document 38-3 Filed 08/28/19 Page 1 of 1

FIRST CHICAGO

The First National Bank of Chicago

January 31, 1991

Mrs. Rose Ann Chasman
2604 West Jarvis
Chicago, IL 60645

Dear Mrs. Chasman:

RE: CD NO. 873300
CUSTOMER NO. 472258

Thank you for bringing to my attention your concern
regarding the referenced three year IRA Certificate of
Deposit.

While the 12% minimum renewal offer was intended for the
first renewal only, I understand that you believed it
applied to each three year renewal of the CD.

Therefore, let me assure you that First Chicago will
honor its commitment as originally understood by you. I
will personally see that your three year CD receives a
minimum rate of 12% for all future renewals of the

three year term.

If I can be of any further service, please do not
hesitate to call.

Sincerely,

Ronald c. Mitchell
Account Executive
Savers Banking Center

RCM: kb
